COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Erin Broussard v. Roy Arnel

Appellate case number:      01-18-00687-CV

Trial court case number:    16-DCV-233665

Trial court:                328th District Court of Fort Bend County

         Appellant, Erin Broussard, has filed a notice of appeal of the trial court’s order in
a suit to modify the parent-child relationship. Appellee, Roy Arnel, has filed a “Motion to
Dismiss Appeal Due to Interference with Child Custody,” contending that this Court should
dismiss the appeal and affirm the trial court’s judgment because of appellant’s failure to
comply with a court order under Texas Rule of Appellate Procedure 42.3(c). Appellee
asserts that appellant has failed to comply with three trial court orders, an Order on
Emergency Temporary Order, an Order on Motion for Temporary Orders Pending Appeal,
and the challenged order on appeal, the order in suit to modify parent-child relationship.
This Court requested a response by appellant to the motion to dismiss and granted
appellant’s requests to extend her time to file her brief until December 31, 2018, and to file
her response until December 14, 2018.
        On December 10, 2018, appellant filed a response to the motion to dismiss.
Appellant contends that Rule 42.3(c) does not apply to failure to comply with trial court
orders, only with appellate court orders. See O’Connor v. Sam Houston Med. Hosp., Inc.,
807 S.W.2d 574, 576 (Tex. 1991); Dzierwa v. Cerda, No. 04-13-00407-CV, 2014 WL
3843950, at *2 (Tex. App.—San Antonio Aug. 6, 2014, no pet.) (mem. op.); TEX. R. APP.
P. 42.3(c).
        Rule 60(a), the predecessor to Rule 42.3(c), “does not authorize dismissal of an
appeal for failure of the appellant to comply with an order of the trial court.” O’Connor,
807 S.W.2d at 576; see also Dzierwa, 2014 WL 3843950, at *2. Accordingly, appellee’s
motion is denied. Broussard’s appellant’s brief remains due by December 31, 2018.

      It is so ORDERED.
Judge’s signature: ____/s/ Evelyn V. Keyes________
                 x Acting individually      Acting for the Court
Date: __December 20, 2018____